Citation Nr: 0531955	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  04-16 524A	)	DATE
	)
	)	

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to initial compensable disability evaluation for 
right knee disability prior to April 2, 2003. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to July 
1981.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating action 
from the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for her right knee disability.  

The veteran appealed her case to the Board.  In June 2003, 
the Board granted service connection for a right knee 
disability as secondary to her service connected left knee 
disability.  Subsequently, in June 2003, the RO effectuated 
this grant, and assigned a 0 percent rating for right knee 
disability effective February 14, 1997 and a 20 percent 
rating effective from April 2, 2003, i.e. established 
"staged ratings."  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The issue before the Board is limited to that period 
prior to April 2, 2003, as reflected on the preceding page. 

The veteran testified before the undersigned member of the 
Board sitting at the RO in July 2005.


FINDINGS OF FACT

1.  Prior to April 2, 2003, the right knee disability was not 
manifested by flexion to 45 degrees or extension to 10 
degrees. 

2.  Prior to April 2, 2003, the veteran's right knee had no 
instability or subluxation, no swelling or deformities, and 
no effusion or inflammation.



CONCLUSION OF LAW

The criteria for a compensable disability evaluation for a 
disability of the right knee have not been met for the period 
prior to April 2, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257, 5260, 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in her possession that 
pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")." Id. at 121.  

With respect to the veteran's claim, the record reflects that 
the RO provided the appellant with the notice required under 
the VCAA by letters mailed in October 2002, May 2003, and 
February 2005.  Although the RO did not specifically request 
the appellant to submit all pertinent evidence in her 
possession, through the VCAA notification letters, the 
statement of the case, and supplemental statements of the 
case, it did inform her of the evidence that would be 
pertinent and requested she submit such evidence or provide 
VA with the information and authorization necessary for VA to 
obtain the evidence on the veteran's behalf.  The record 
reflects that the veteran has been afforded several 
appropriate VA examinations and the RO has obtained available 
service medical records and post-service treatment records.  
The Board notes in April 2005 the veteran stated she had no 
further medical evidence to submit.  Therefore, the Board 
believes that the veteran was on notice of the fact that she 
should submit any pertinent evidence in her possession

Accordingly, the Board will address the merits of the 
veteran's claim.


Evidentiary Background

As part of her claim for service connection for a left knee 
disability, the veteran had a VA examination in September 
1996.  The examiner measured range of motion for both knees 
from 0 degrees of extension to 140 degrees flexion.  At that 
time, there was no swelling or deformity of the knees and 
reflexes were all normal.  The examination notes the 
veteran's knees were normal.

The veteran filed her claim for service connection for a 
right knee disability on February 14, 1997.   

In March 1997, the veteran was afforded a VA examination.  
Although the examination focused primarily on her bilateral 
ankle disability, her right and left knees were also 
examined.  The examiner found the veteran was able to perform 
heel, toe, and tandem walking and 50 percent of a squat down 
and stand up exercise.  There was no swelling, deformation or 
subluxation of the right knee.  The examiner also noted there 
was no lateral instability or loose motion.  The flexion of 
the right knee was to 140 degrees with extension to 0 degrees 
with no pain upon moderate palpation and compression.  The VA 
Radiologist noted the veteran's X-rays revealed no fractures, 
dislocation, or bony abnormalities.  The diagnosis was for a 
normal right knee.

The veteran provided letters from Dr. J. E. Keever, an 
orthopedist with the Orthopedic Specialists of Texarkana, 
dated in August 1998 and March 1999.  Dr. Keever opined about 
the veteran's right knee, "there's not much doubt that this 
is a problem secondary to [the] long-term disability in your 
left knee."  He went on to state the veteran had an 
acceleration of normal-wear patterns as a result of her left 
knee disability.  Dr. Keever also noted the range of motion 
in the right knee was normal and X-rays revealed lateral 
compression syndrome.  The veteran provided another letter 
dated in February 2000 from the Orthopedic Specialists of 
Texarkana stating her right knee pain was directly related to 
her left knee pain.  

At her next VA examination in June 1999, the veteran stated 
her right knee was painful on weightbearing and was rendered 
immobile.  She was also unable to cross her right leg over 
her left.  The examiner again found there no effusion and no 
inflammation of the right knee.  The range of motion was from 
0 to 130 degrees with no pain.  Films of the right knee 
showed no pathological process and stable collateral 
ligaments.  There was no retropatellar grating and 
impingement tests were negative.  The examiner concluded the 
veteran had knee pain with no anatomical findings with no 
evidence of functional loss due to pain.  X-ray findings of 
the right knee revealed no pathological processes. 

The veteran also provided private treatment records from Dr. 
Mike Clevenger of the Collom & Carney Clinic Association from 
April 1999 through September 1999.  Dr. Clevenger noted the 
veteran had normal power in all her extremities but did find 
a decrease in the reflexes of the right knee.  A needle 
electrode examination and nerve conduction study had normal 
results.  

Records of S. Spence, M.D., dated in 1999 show complaints of 
right leg and thigh pain, but no swelling.  A diagnosis of 
reflex sympathetic dystrophy was noted.

The veteran provided the RO with a personal statement in June 
2001 in which she attributed her right knee disorder to 
reliance on that knee after deterioration of the left knee.  
She noted her right leg tended to shake and tremble 
uncontrollably, she experienced numbness and tingling along 
with significant pain.  This pain resulted in a limitation of 
physical activity.  

The veteran was provided another VA examination on April 2, 
2003.  The examiner noted the veteran had mild pain in her 
right knee with mild synovitis and no erythema, no effusion, 
no warmth and mild crepitus.  Range of motion for the right 
knee was  2 degrees to 123 degrees actively and 2 degrees to 
127 degrees passively.  The diagnosis was for right knee 
strain due to overuse with chronic pain, stiffness, and a 
decreased range of motion.  An MRI of the right knee revealed 
an osteochondral lesion of the patella.  The examiner opined 
it was at least as likely as not the veteran's right knee 
problems were related to her left knee. 

In July 2005 during her hearing before the undersigned 
Veterans Law Judge, the veteran testified that beginning in 
February 1997 her right knee would lock and have periods of 
instability.  At that time the veteran was missing 
approximately two or three days of work a year because of 
knee pain.  However, the veteran also testified it was not 
until 2003 that her knee began to seriously deteriorate, as 
is reflected in the VA examinations performed between March 
1997 and April 2003.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatiguability, and 
incoordination; and the provisions of 38 C.F.R.§ 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  


Analysis

While the veteran has complained of occasional locking of her 
right knee, the objective medical evidence is negative for 
any instability or subluxation prior to April 2, 2003.  In 
this regard, the Board notes that VA examinations in March 
1997 and June 1999 showed no laxity or instability.  
Accordingly, her right knee disability does not warrant a 10 
percent or higher rating under Diagnostic Code 5257 for the 
period between February 1997 and April 2003.

In March 1997 the veteran had flexion to 140 degrees, and in 
June 1999 she had flexion to 130 degrees.  Extension of the 
right knee prior to April 2, 2003, was no more than 0 
degrees.  Moreover, the veteran's orthopedist Dr. Keever 
agreed the range of motion for the right knee was normal.  
Therefore, a compensable evaluation is not warranted based on 
limitation of motion, as the evidence does not show 
limitation of flexion to 45 degrees or extension to 10 
degrees. See Diagnostic Code 5260, 5261.

In considering whether a compensable evaluation is warranted, 
the Board has considered the veteran's complaints of pain in 
her right knee.  The veteran has stated she had pain in her 
right knee from February 1997 through April 2003, however, 
the March 1997 and June 1999 VA examinations reports note 
that, despite complaints of pain, there was no 
incoordination, weakened movement, or excessive fatigability.  
In fact, it was concluded that she had an essentially normal 
knee.  Similarly, the veteran's own orthopedist stated in his 
March 1999 statement that the veteran's range of motion for 
the right knee was normal.  Additionally, during her 
examination in June 1999 the veteran was observed to have 
pain-free motion.  Despite the veteran's complaints of pain, 
her right knee did not render her unable to work and she had 
maintained employment missing only two or three days of work 
a year due to her right knee.  Thus, even when all pertinent 
disability factors are considered, it is clear that any 
limitation of motion of the right knee prior to April 2, 2003 
does not warrant a 10 percent or above rating based on 
limitation of motion.

The Board notes there is no X-ray evidence of arthritis in 
the veteran's right knee and, as shown above, the criteria 
for a compensable evaluation based on limitation of motion 
are not meant.  Accordingly, Diagnostic Code 5003 is not 
applicable. 

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee.  In 
addition, the doctrine of reasonable doubt is also 
inapplicable to this claim because the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to initial compensable disability evaluation for 
right knee disability prior to April 2, 2003 is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


